Citation Nr: 1031403	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic 
synovitis and degenerative changes in right knee.

2.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis in the left knee.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974, 
plus 4 months of unconfirmed service. 

This matter is on appeal from rating decisions dated in January 
2007 and September 2007 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned in August 2009.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The disabilities to the Veteran's knees, diagnosed as 
synovitis and degenerative arthritis does not result in 
instability, ankylosis, limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees has not been shown.  

2.  The competent medical evidence does not show a bilateral 
hearing loss disability for VA purposes.
 
3.  Tinnitus was not shown during active duty service, within one 
year of active duty service, or for many years after active duty 
service and is unrelated to service.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chronic 
synovitis and degenerative changes in right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5257 (2009).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis in the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5257 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2006 and July 2007 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in these matters.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records, and he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned in August 2009.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Veterans Law Judge (VLJ) noted that basis of the 
denial of the claims on appeal and noted the element of the claim 
that was/were lacking to substantiate the claim for benefits.  
The VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim 

Notably, the Veteran was advised by the VLJ that his claim for 
service connection for hearing loss had been denied because the 
evidence failed to show that he had hearing loss for VA purposes.  
He was asked whether he had evidence (audiology examination 
reports) that would address this point.  Similarly, the VLJ 
discussed that the claim for tinnitus had been denied because 
there was no evidence that related his tinnitus to active 
service, and that, to the contrary, there was a negative medical 
opinion on that point.  He was then specifically asked whether he 
had a medical opinion that supported his claim.  With regard to 
his knees, the VLJ discussed the symptoms of his knee disorder 
and their effect on his life.   

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in 
the conduct of the RO/Board hearing.  By contrast, the hearing 
focused on the elements necessary to substantiate the claims and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claim for benefits [Explanation].  As such, the Board finds that, 
consistent with Bryant, DRO/VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claims based on the current record.

A VA examination with respect to the issues service connection 
for hearing loss and tinnitus was conducted in December 2008.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include the 
Veteran's service treatment records, earlier VA examinations, and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Veteran was also provided with VA examinations relating to 
his bilateral knee disability in July and December 2006 and 
August 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
knee disability since the August 2007 VA examination.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claims.  
The VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

At his hearing before the Board, the Veteran noted that he was in 
receipt of disability benefits from the Social Security 
Administration.  The Veteran, however, also stated that these 
records related to disorders that are not subject to the current 
appeal.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010), the Court noted that 38 U.S.C.A. § 5103A did not require 
VA to obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  

The Court also stated that VA was not required to obtain records 
in every case in order to rule out their relevance.  Rather, the 
standard is that, as long as a reasonable possibility exists that 
the records are relevant to the Veteran's claim, VA is required 
to assist the Veteran in obtaining the identified records.  In 
this instance, the Veteran himself stated that the SSA records 
related to residuals of a stroke and some cardiovascular 
disorders.  The Board, therefore, concludes that the record does 
not establish a reasonable possibility that there are such 
records that are relevant to these claims.

Finally, the Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Ratings in Excess of 10 Percent for Synovitis and 
Arthritis of the Right and Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Court of Appeals for Veterans Claims (CAVC) has held that the 
RO must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

Additionally, a claimant who has arthritis and instability of the 
knee may be rated separately under DCs 5003 and 5257.  See 
VAOPGCPREC 23-97.  Specifically, the VA General Counsel stated 
that when a knee disorder was already rated under DC 5257, the 
Veteran may also obtain a separate rating for arthritis when 
there is X-ray evidence of arthritis and evidence of a limitation 
of joint motion which at least meets the criteria for a zero-
percent rating under DC 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more).  

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Finally, separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of the 
same knee joint.  See VAOPGCPREC 09-04.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Instability of the Knee

Currently, the Veteran is not in receipt of a compensable rating 
for instability of either knee.  A compensable rating is for 
application for a knee disability upon a showing of slight 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
DC 5257 (10 percent).  However, a compensable rating for 
instability is either knee is not warranted.  

Here, instability of the knees was specifically not observed any 
of the VA examinations he underwent in July and December 2006 and 
August 2007.  Moreover, instability has not been noted on any 
outpatient treatment records.  Therefore, the criteria for a 
compensable rating based on instability for either the left or 
right knee have not been met.  

Arthritis of the Knees with Limitation of Motion

Currently, the Veteran is rated at 10 percent for traumatic 
arthritis in the left knee and at 10 percent for synovitis of the 
right knee.  In order to warrant a rating in excess of 10 percent 
for either knee, the evidence must show:
*	ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees (30 percent under 
DC 5256); 
*	limitation of flexion to 45 degrees (10 percent under DC 
5260) or to 30 degrees (20 percent under DC 5260); or 
*	limitation of extension to 10 degrees (10 percent) (under 
DC 5261).

Here, the Board determines that an additional or increased rating 
is not warranted for either knee.  First, the Veteran's knees 
have not exhibited a range of motion limited to 45 degrees of 
flexion or to 10 degrees of extension.  Specifically, at his VA 
examination in July 2006, the range of motion in the right knee 
was normal, with 140 degrees of flexion and 0 degrees of 
extension.  Range of motion in the left knee was slightly more 
restricted than the right, but he still had 0 degrees of 
extension and 100 degrees of flexion without pain. 

Next, at the Veteran's VA examination in December 2006, his range 
of motion in both knees included 0 degrees of extension (with no 
further limitation by pain) and a flexion of 120 degrees (limited 
by pain to 110).  Finally, at his VA examination for his left 
knee in August 2007, he stated that he was unable to squat and 
had trouble bending his left knee at all.  However, his measured 
range of motion in the left knee was largely unchanged, as his 
extension was 0 degrees and his flexion was limited to only 100 
degrees, with no further limitation by pain upon multiple 
repetitions.  

Given that neither of the Veteran's knees is limited to 45 
degrees of flexion or 10 degrees of extension, an increased 
rating is not warranted on these bases.  Moreover, in view of the 
fact that his range of motion was substantially normal or else 
only slightly limited, a rating based on ankylosis is also not 
for application.  Therefore, criteria for a rating in excess of 
10 percent based on range of motion are not met.

The Board has also considered a functional loss due to flare- ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, an increased evaluation for the 
Veteran's service-connected knee disabilities is not warranted on 
the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are contemplated by the 10 
percent rating already assigned for each knee.  

First, as indicated, the August 2007 VA examination clearly 
indicated that the limitation of flexion experienced by the 
Veteran took his complaints of pain into consideration.  In fact, 
the examiner specifically mentioned the degrees to which flexion 
was limited by pain.  Moreover, the examiner explicitly stated 
that there was no additional range of motion loss due to fatigue, 
lack of endurance, or incoordination.  

Similarly, at the December 2006 VA examination, it was noted that 
there was no significant additional loss of motion, fatigue or 
incoordination with repetition.  The examiner also recorded the 
Veteran's statements concerning how he functions in his daily 
life when he experienced knee symptoms.  Based on these 
observations, the Board concludes that the effect of this 
symptomatology is already contemplated in his currently assigned 
10 percent disability evaluation for each knee.

With respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability to his knees 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.



Consideration has also been given as to whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
knee disabilities are inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's knee disabilities 
with the established criteria found in the rating schedule for 
knee disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers instability as 
well as range of motion of the knee.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his knees.  Moreover, there is also no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Specifically, at his hearing before the Board, he 
stated that he was not working and currently on disability.  
However, his disability status was not attributable to service-
connected disabilities.  Therefore, the question of entitlement 
to a total disability rating based on individual unemployability 
due to his service-connected disabilities has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In conclusion, after a careful review of the evidence of record, 
the Board finds that a rating in excess of 10 percent is not 
warranted for either knee, and the appeals are denied. 
 
Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the laws and regulations governing service 
connection discussed above, the incurrence of certain chronic 
disorders in service, to include sensorineural hearing loss and 
tinnitus, will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from active 
service even if there is no record of such a disorder while in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Hearing Loss

The Veteran asserts that he has hearing loss related to noise 
exposure in service.  In assessing the Veteran's service 
connection claim for hearing impairment, the Board must first 
determine whether the Veteran has a current hearing disability 
under VA regulations.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

	The Veteran's service treatment records indicate that he worked 
on board aircraft.  Consequently, his hearing was occasionally 
checked for flight status purposes.  Specifically, in April 1971, 
he complained of difficulty while hearing, although he denied any 
tinnitus or discharge, and the evaluating physician diagnosed 
normal hearing.
	
	In fact, throughout 1971, the Veteran was treated on multiple 
occasions for ear aches that accompanied other cold-like 
symptoms.  While his tympanic membranes were typically observed 
to be clear, redness in the right tympanic membrane was observed 
in August 1971, and he was diagnosed with serous otitis media in 
the right ear in November 1971.  The Veteran again complained of 
an ear ache in March 1973, but there are no indications of 
follow-up treatment for these complaints and they are presumed to 
have resolved.  Additionally, at his separation physical 
examination in February 1974, no ear disorders such as tinnitus 
or otitis media were observed.  
	
Moreover, throughout his active duty service, sensorineural 
hearing loss was not observed.  Specifically, in an audiological 
examination in October 1972, no hearing threshold exceeded 5 dB 
at any frequency for either ear.  Additionally, at his separation 
physical in February 1974, no hearing threshold exceeded 10 dB at 
any frequency in either ear.  In other words, he did not have 
hearing loss for VA purposes.

The medical evidence of record also does not show a bilateral 
hearing loss disability after service.  Notably, the December 
2008 VA examination shows that the puretone threshold values and 
the speech recognition scores for the right and left ear do not 
meet the criteria for a hearing loss disability for VA purposes 
as set forth in 38 C.F.R. § 3.385.  The audiologist specifically 
diagnosed that the Veteran as having bilateral hearing that was 
within normal limits.  An October 2007 VA audiology consult also 
described his hearing as being within normal limits.  

Therefore, regardless of any alleged noise exposure in service or 
hearing problems that he may have acutely experienced in service, 
service connection cannot be granted because the Veteran does not 
have a hearing impairment that meets the requirements under VA 
regulations to be considered a compensated disability.  To 
prevail on the issue of service connection, there must be medical 
evidence of a current disability.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at the 
time of the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). As the Veteran did not have a hearing loss 
disability at separation from service, the VA examination failed 
to show hearing loss for VA purposes, and there is no other 
medical evidence demonstrating a diagnosis of hearing loss, 
service connected is not warranted.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).

Additionally, as the auditory thresholds do not meet the 
regulatory requirements for compensation, the Veteran is also not 
entitled to presumptive service connection.  The Veteran's 
hearing loss had not manifested to a compensable degree, 
therefore, the presumption is not applicable.  See 38 C.F.R. § 
3.307, 3.309.

In this case, the only evidence of a hearing loss disability is 
the Veteran's own contentions.  The Veteran's lay assertions are 
competent to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim for service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
layman, however, is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hearing loss (sufficient to meet the requirements of § 
3.385) is not a condition capable of lay diagnosis, much less the 
type of condition that can be causally related to military 
service.  See Espiritu, supra. and Woelhaert v. Nicholson, 21 Vet 
App 456 (2007).

Here, the Veteran is certainly competent to state that he 
experiences hearing loss.  His statements to that effect are also 
credible.  However, the determination as to whether he 
experiences hearing loss for VA purposes requires medical 
expertise.  See Espiritu.  Indeed, as discussed above, a finding 
of hearing loss is based solely on the objective data collected 
through audiometric testing.  The medical records on file do not 
show that the Veteran has a current hearing loss disability for 
VA purposes.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for service connection for 
bilateral hearing loss because the Veteran's hearing loss does 
not meet the regulatory threshold to be considered disabling.  
Therefore, the benefit-of-the- doubt rule does not apply and the 
Veteran's claim for service connection for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.

Tinnitus

As discussed above, the Veteran's service treatment records 
indicate that he worked on board aircraft, and that his hearing 
was occasionally checked for flight status purposes.  Further, 
while he was seen for complaints of ear aches and ear-related 
problems, he denied tinnitus on multiple occasions.  There were 
also no findings of tinnitus at his separation physical in 
February 1974.  
	
	Next, post-service evidence does not reflect symptoms related to 
hearing disorder or tinnitus until he filed his claim for 
benefits in June 2007, coming approximately 33 years after he 
left active duty.  Therefore, the competent evidence does not 
reflect chronicity or continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to a hearing disorder for many years, the 
evidence includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms since active duty.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	Specifically, while he has asserted that he was exposed to 
significant noise while on active duty, the Board emphasizes the 
multi-year gap between discharge from active duty service (1974) 
and initial reported symptoms related to a hearing  disorder in 
approximately 2007 (a 33-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Indeed, the Board gives 
attention to the fact that in March 1974, shortly after he left 
active duty service, the Veteran filed a claim for entitlement to 
service connection for a bilateral knee disorder, allergic 
rhinitis, bradycardia, and anterior costochondritis.  However, he 
never reported symptomatology related to his hearing and/or 
tinnitus.  Additionally, when filed a new claim for benefits in 
1995 and 2006, he again did not mention his tinnitus.  
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999).  Therefore, continuity has not here been established, 
either through the competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the contrary.    
	
	Regarding the Veteran's claim for tinnitus, the Board places 
significant probative value on a December 2008 VA examination 
undertaken specifically to address the issue of tinnitus.  At 
that time, he reported that he had heard a ringing in his ears 
since the 1970's.  However, after a physical examination, the 
examiner opined that it was not related to acoustic trauma during 
active duty service.  In providing this opinion, the examiner 
reflected that the Veteran denied experiencing tinnitus in April 
1971, and did not mention tinnitus in any other medical reports.  
	
	As noted above, the Board finds that the examination was adequate 
for evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his tinnitus and active duty 
service.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, audiological disorders are not the types of disorders 
that a lay person can provide competent evidence on questions of 
etiology or diagnosis.  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


      
      
      
      
      (CONTINUED NEXT PAGE)
      
      ORDER

A rating in excess of 10 percent for chronic synovitis and 
degenerative changes in right knee is denied.

A rating in excess of 10 percent for traumatic arthritis in the 
left knee is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


